Exhibit 10.20
SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT
     This Second Amendment to Letter of Credit Agreement (the “Second
Amendment”) is made as of May 13, 2009 by and between
PETSMART, INC., a Delaware corporation, having a principal place of business at
19601 North 27th Avenue, Phoenix, Arizona 85027 (“Petsmart”), and
BANK OF AMERICA, N.A., as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110.
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
WITNESSETH
     WHEREAS, Petsmart and the Issuing Bank have entered into a Letter of Credit
Agreement dated as of June 30, 2006 (as amended, restated, supplemented, or
otherwise modified, the “L/C Agreement”), by and between Petsmart and the
Issuing Bank; and
     WHEREAS, Petsmart is party to a loan facility evidenced by, among other
things, that certain Credit Agreement dated as of August 15, 2007 (as amended,
restated, supplemented, or otherwise modified, the “Credit Agreement”), by and
between, among others, (i) Petsmart, (ii) the other Borrower party thereto,
(iii) Bank of America, N.A., as Administrative Agent for the benefit of itself
and the other Lenders party thereto (in such capacity, the “Administrative
Agent”), (iv) Bank of America, N.A., as Collateral Agent for the benefit of
itself and the other Lenders party thereto (in such capacity, the “Collateral
Agent”), (v) the Lenders party thereto, and (vi) Bank of America, N.A., as
Issuing Bank; and
     WHEREAS, Petsmart has advised the Issuing Bank that it may from time to
time endeavor to cause certain “Letters of Credit” (as defined in the Credit
Agreement) currently issued and outstanding under the Credit Agreement to be
transferred to, and deemed issued by, the Issuing Bank in accordance with
Section 2.16 of the L/C Agreement; and
     WHEREAS, in connection therewith, Petsmart and the Issuing Bank have agreed
to amend certain provisions of the L/C Agreement as set forth herein.
     NOW THEREFORE, it is hereby agreed as follows:

1.   Definitions: All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the L/C Agreement.   2.   Amendments to
Article I. The provisions of Article I of the L/C Agreement are hereby amended
as follows:

1



--------------------------------------------------------------------------------



 



  a.   By amending the definition of “Availability” by deleting the figure
“$65,000,000” therefrom and substituting in its stead the figure “$100,000,000”;
and     b.   By amending the definition of “Commitment” by deleting the figure
“$65,000,000” therefrom and substituting in its stead the figure “$100,000,000”;
and     c.   By deleting the definition of “Maturity Date” in its entirety and
substituting the following new definition in its stead:         “Maturity Date”
means the “Maturity Date” as defined in the Existing Financing Agreement.

3.   Amendment to Article II. The provisions of Section 2.07(a) are hereby
amended by deleting the phrase “0.20% per annum” therefrom and substituting in
its stead the phrase “0.45% per annum”.   4.   Conditions to Effectiveness. This
Second Amendment shall not be effective until each of the following conditions
precedent has been fulfilled to the satisfaction of the Issuing Bank:

  a.   This Second Amendment shall have been duly executed and delivered by
Petsmart and the Issuing Bank. The Issuing Bank shall have received a fully
executed copy hereof and of each other document required hereunder.     b.   All
action on the part of Petsmart necessary for the valid execution, delivery and
performance by Petsmart of this Second Amendment shall have been duly and
validly taken.     c.   Petsmart shall have reimbursed the Issuing Bank for all
of its reasonable out-of-pocket expenses incurred in connection herewith,
including, without limitation, reasonable attorneys’ fees.     d.   No Default
or Event of Default shall have occurred and be continuing.     e.   Petsmart
shall have provided such additional instruments, documents, and agreements to
the Issuing Bank as the Issuing Bank and its counsel may have reasonably
requested.

5.   Miscellaneous.

  a.   Except as provided herein, all terms and conditions of the L/C Agreement
remain in full force and effect and are hereby ratified.

2



--------------------------------------------------------------------------------



 



  b.   This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
each shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page hereto by
facsimile shall be effective as delivery of a manually executed counterpart
hereof.     c.   This Second Amendment expresses the entire understanding of the
parties with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon.     d.   This Second Amendment shall be
governed by, and construed in accordance with, the law of the Commonwealth of
Massachusetts.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be executed and their seals to be hereto affixed as of the date first above
written.

                  PETSMART, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A.,
as Issuing Bank    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Second Amendment to Letter of Credit Agreement

 